EXHIBIT 10(z-3) 

 

RESOLUTIONS OF BOARD OF DIRECTORS

 

RESOLVED, that each non-employee director may transfer, without consideration,
any and all options granted to him by the Company (i) under the Company’s 1995
Non-Employee Directors Non-Qualified Stock Option Plan and 1997 Non-Employee
Directors Non-Qualified Stock Option Plan and (ii) outside of a stockholder
approved plan, subject to the provisions of such options, to any person who is a
“family member” of such director as such term is used in the instructions to
Form S-8 or to a trust solely for the benefit of such director and his or her
such family members; and

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized and empowered on behalf of the Company to prepare, execute and
deliver and file all such consents, resolutions, certificates, instruments and
documents, and to do or cause to be done any and all such further acts and
things, that are in their judgment necessary, desirable or appropriate to carry
out the purpose of the foregoing resolution.

 

* * *

 

RESOLUTIONS OF COMPENSATION AND PERSONNEL COMMITTEE

 

RESOLVED, that each non-employee director may transfer, without consideration,
any and all options granted to him by the Company under the Company’s 2007
Incentive Plan, subject to the provisions of such options, to any person who is
a “family member” of such director as such term is used in the instructions to
Form S-8 or to a trust solely for the benefit of such director and his or her
such family members; and

 

RESOLVED, that the officers of the Company be, and each of them hereby is,
authorized and empowered on behalf of the Company to prepare, execute and
deliver and file all such consents, resolutions, certificates, instruments and
documents, and to do or cause to be done any and all such further acts and
things, that are in their judgment necessary, desirable or appropriate to carry
out the purpose of the foregoing resolution.

 

--------------------------------------------------------------------------------